Citation Nr: 0524224	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  05-19 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to March 
1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 2005 by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

For good cause shown, namely the veteran's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7107(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  VA audiological testing showed pure tone threshold 
averages of 33 decibels in the right ear and 50 decibels in 
the left ear, with speech discrimination of 96 percent in the 
right ear and 92 percent in the left ear.  

2.  The numeric designation for the veteran's auditory acuity 
in each ear is level I.

CONCLUSION OF LAW

The schedular and extraschedular criteria for an initial 
compensable evaluation for and bilateral  hearing loss are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.85, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

In the veteran's case, a VCAA notice letter sent to him by 
the RO in February 2004, prior the adjudication of his claim 
of entitlement to service connection for bilateral hearing 
loss, contained all four content elements of the required 
VCAA notice listed by the Court in Pelegrini II.  Additional 
notification pursuant to the VCAA and its implementing 
regulation is, therefore, not required for the veteran's 
appeal of the initial evaluation assigned by the RO for his 
service connected bilateral hearing loss.  See VAOPGCPREC 8-
2003.

VA has fulfilled the duty to assist pursuant to the VCAA and 
its implementing regulations.  After receipt of the veteran's 
claim for service connection for hearing loss, VA afforded 
him a VA audiological examination to determine the severity 
of his loss of auditory acuity.  The veteran and his 
representative were afforded an opportunity to submit 
evidence and argument in support of the claim on appeal.  
They have not identified any existing additional evidence 
which might be relevant to the issue on appeal.  Therefore, 
the Board finds that further assistance is not required and 
the case is ready for appellate review.

II. Legal Criteria

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  
38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII (2004).  

To evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100, Table VI 
(2004).  

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

Disability ratings for compensation shall be based as far as 
practicable upon the average impairment of earning capacity, 
with the additional proviso that the Secretary shall adjust 
the schedule of ratings from time to time in accordance with 
experience.  To accord justice to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Undersecretary for Benefits or the Director of the 
Compensation and Pension Service, upon field station 
submission, is authorized to approve, on the basis of the 
criteria set forth in this paragraph, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2004).

III. Factual Background and Analysis

At a VA audiological examination in March 2005, the pure tone 
threshold average in the veteran's right ear was 33 decibels, 
and the pure tone threshold average in his left ear was 50 
decibels.  The speech discrimination score for the right ear 
was 96 percent, and the speech discrimination score for the 
left ear was 92 percent.  
Under Table VI of 38 C.F.R. § 4.85 (2004), the numeric 
designation for the veteran's right ear, based on the results 
of the March 2005 VA audiological examination, is level I 
hearing, and the numeric designation for the veteran's left 
ear based on those test results is likewise level I hearing.  
Therefore, the appropriate rating for the veteran's bilateral 
hearing loss is non-compensable (zero percent), and he is not 
entitled to a compensable schedular evaluation.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2004).

In his substantive appeal, received in June 2005, the veteran 
described the impact on his daily life of his hearing loss 
disability.  He stated that rarely left his residence any 
more because he is "at a complete loss" in social settings 
due to impaired hearing.  He also stated that he must look 
directly at his wife when she is speaking in order to hear 
what she is saying.  While the Board empathizes with the 
limitations which are caused by hearing loss, the disability 
picture presented by the veteran's hearing loss is not 
exceptional or unusual in any way and thus does not provide a 
basis for the allowance of an extraschedular evaluation for 
the veteran's bilateral hearing loss.  For example, it has 
not been shown that the veteran's hearing problems have 
markedly interfered with employment or resulted in frequent 
hospitalizations.  The Board is, therefore, not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2004).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 

The Board points out to the veteran that he may wish to 
confer with his representative or with VA personnel at a VA 
Medical Center or a VA Outpatient Clinic as to his possible 
eligibility for VA-provided hearing aids.

ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


